Exhibit 10.28
QCR HOLDINGS INC. NON-QUALIFIED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
JOINDER AGREEMENT
The Executive specified below is hereby participating in the QCR Holdings, Inc.
Non-Qualified Supplemental Executive Retirement Plan (the “Plan”). In addition
to the terms of the Plan, the Executive and the Employer agree that the
Executive’s terms of participation are also subject to the following terms and
conditions. In the event that any terms or conditions of the Plan are
inconsistent with or contrary to the terms of this Joinder Agreement, the terms
of this Joinder Agreement shall control.
Section 1. Terms of Joinder Agreement. The following words and phrases relate to
Executive’s participation in the Plan:
(i) The “Executive” is Douglas M. Hultquist.
(ii) The “Employer” is QCR Holdings, Inc. and Quad City Bank and Trust Company,
and any successors thereto.
(iii) The “Original Effective Date” is May 14, 2004.
(iv) The “Benefit Age” is age 65.
(v) The “Survivor Benefit” covered by insurance is $255,912.00 annually for
15 years.
Section 2. Elections.
(i) I elect to have the Survivor’s Benefit paid [_____] in a single lump sum*,
or [_____] in 180 monthly installments. (Failure to elect one method will result
in the Survivor’s Benefit being paid in a single lump sum*.)
(ii) I elect to have the Change in Control Termination Benefit paid [_____] in a
single lump sum*, or [_____] in 180 monthly installments. (Failure to elect one
method will result in the Change in Control Termination Benefit being paid in a
single lump sum*.)
*      Lump sum payment amounts will be calculated based on a discounted present
value using the Interest Factor.
Section 3. Participation. Executive understands that this Joinder Agreement must
be executed and provided to the Administrator in order for Executive to continue
his participation in the Plan and that by executing this Joinder Agreement
Executive acknowledges and agrees to the amendment and restatement of the Plan
as provided therein.
Section 4. Miscellaneous. Executive understands that he is entitled to review or
obtain a copy of the Joinder Agreement and the Plan, at any time, and may do so
by contacting the Employer.

 

 



--------------------------------------------------------------------------------



 



Section 5. Effective Date. This Joinder Agreement shall become effective upon
its execution by both the Executive and a duly authorized officer of the
Employer.
IN WITNESS WHEREOF, the Employer has caused this Joinder Agreement to be
executed by its duly authorized officer, and Executive has signed this Agreement
as of the dates set forth below.

              /s/ Douglas M. Hultquist       December 31, 2008           Douglas
M. Hultquist       Date
 
            /s/ James J. Brownson       December 31, 2008           QCR
Holdings, Inc.       Date
 
           
By: 
James J. Brownson        
 
           
Its: Chairman
       
 
            /s/ Shellee R. Showalter       December 31, 2008           Quad City
Bank and Trust Company       Date
 
           
By: 
Shellee R. Showalter        
 
           
Its: Secretary
     

 

 